Citation Nr: 9913163	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  95-23 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder on 
a direct basis and claimed as secondary to Agent Orange 
exposure.

3.  Entitlement to service connection for tremors on a direct 
basis and claimed as secondary to Agent Orange exposure.

4.  Entitlement to service connection for bilateral inguinal 
hernias.

5.  Entitlement to service connection for melena.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1994, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied, among others, the veteran's 
claims of entitlement to service connection for a lung 
condition secondary to Agent Orange exposure, a skin 
condition, bilateral inguinal hernias, melena, and tremors.  
The veteran subsequently perfected an appeal of that 
decision.

In his July 1995 Substantive Appeal, the veteran originally 
requested a hearing at the RO before a member of the Board; 
however, in an August 1995 statement he withdrew this request 
and requested a hearing before a member of the Board in 
Washington, D.C.  The veteran failed to report to a May 6, 
1997, hearing scheduled in Washington, D.C., and canceled a 
May 11, 1999, hearing that was scheduled.  Accordingly, all 
reasonable attempts to satisfy the veteran's due process 
right to be heard have been made.

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  
Accordingly, this case is properly before the Board for 
appellate consideration.
The veteran also perfected appeals from the RO's denial of 
his claims of entitlement to service connection for post 
traumatic stress disorder (PTSD) and scrub typhus.  However, 
in a September 1998 decision the RO granted service 
connection for these disorders, assigning ratings effective 
April 12, 1994, the date of receipt of the veteran's claim.  
Because the benefit sought on appeal has been granted, these 
issues are no longer before the Board for appellate 
consideration.  

The Board notes that the veteran has repeatedly raised a 
claim of entitlement to service connection for impotence on a 
direct basis and as secondary to Agent Orange exposure.  This 
issue has not been developed by the RO and is referred to the 
RO for appropriate disposition.


FINDINGS OF FACT

1.  There is no competent evidence of record indicating that 
the veteran's skin disorder, lung disorder or tremors have 
been diagnosed as chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

2.  There is no competent evidence of record showing a 
relationship between the veteran's skin disorder, bilateral 
inguinal hernias, melena, or tremors and his period of active 
duty.






CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
lung disorder, skin disorder, and tremors claimed as 
secondary to Agent Orange exposure are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claims of entitlement to service connection for a 
skin disorder, bilateral inguinal hernias, melena, tremors 
are not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[ § 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" is generally required.  Id. at 93.  In order to 
be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Where the determinative issue is factual rather than one 
requiring medical judgment, lay testimony may constitute 
sufficient evidence to well ground the claim.  Grottveit, 5 
Vet. App. at 93.  Similarly, lay evidence concerning the 
manifestations of a chronic condition during service or 
within a presumptive period may suffice.  Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  When a condition is 
not chronic, and there is no medical evidence of a causal 
nexus, continuity of symptomatology, which may be shown by 
medical evidence or lay testimony, would be required. See 38 
C.F.R. § 3.303(b); Godfrey v. Brown,  7 Vet. App. 398, 406 
(1995).  

An exception to the general requirements for well grounding a 
claim applies to cases where the veteran has one of several 
listed diseases related to Agent Orange exposure. See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997).  Service connection 
will be awarded automatically on a presumptive basis where 
the veteran served in Vietnam and has one of the enumerated 
diseases listed in 38 C.F.R. § 3.309 (1998). See 38 U.S.C.A. 
§ 1116(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii) (1998). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Additionally, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998), 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. § 3.307(a) (1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1998), will be considered 
chronic.  Id.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1998), shall be presumed 
to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  The last date 
on which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
Id.  "Service in the Republic of Vietnam" includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and the requirements of 
38 C.F.R. § 3.307(a)(6) (1998), are met and the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (1998), are 
also satisfied, the following diseases will be presumed 
service-connected even though there may be no evidence of such 
a disease during service: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e) (1998).

The diseases listed at 38 C.F.R. § 3.309(e) (1998), shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

For the reasons discussed below, the Board finds that the 
appellant's claims of entitlement to service connection on a 
direct basis for bilateral inguinal hernias, melena, tremors 
and a skin disorder, as well as entitlement to service 
connection for a skin disorder, a lung disorder, and tremors 
claimed as secondary to Agent Orange exposure are not well 
grounded.  Although the RO did not specifically state that it 
denied the appellant's claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Appeals of Veterans Claims (Court) finds the claim to be not 
well grounded, the appropriate remedy is to affirm, rather 
than vacate, the Board's decision, on the basis of 
nonprejudicial error).  The Board, therefore, concludes that 
denying the appeal on these issues because the claims are not 
well grounded is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claims well grounded.  

In the present case, service medical records show that the 
veteran's sinuses, lungs, chest, anus, rectum, skin and 
psyche were normal at the time of his induction, entrance, 
separation and National Guard enlistment examinations.  
Additionally, on his Report of Medical History forms 
submitted at these times, the veteran reported no dizziness, 
fainting spells, sinusitis, asthma, shortness of breath, 
chest pain, chronic cough, intestinal trouble, piles or 
rectal disease, excessive worry, or nervous trouble of any 
sort.  There is no indication in medical records during 
service that the veteran complained of, or was treated for, a 
lung disorder, a skin disorder, bilateral inguinal hernias, 
melena, or tremors.

The veteran has asserted in testimony and statements of 
record that his lung problems did not begin until 1988 or 
1989, and that his melena first occurred at the time of his 
June 1994 VA compensation examination.  He also stated that 
although he had athletes foot in service and bad toenails 
from athlete's foot, he did not have other skin problems 
until 1993 when he had to have a growth removed from his leg, 
and more recently when he had to have lesions removed from 
his face.  In recent statements of record he asserts that he 
had tremors when he entered service but they were very minor 
and they increased during service, and also avers that he 
believes his tremors are due to peripheral neuropathy.  The 
veteran also stated that he had been treated for sinusitis 
and strep throat by a Dr. Sunay and for his lung disorder at 
the Harbin Clinic.  Attempts to obtain these records were 
unsuccessful.

Post-service medical records include VA treatment records 
from various facilities from September 1995 through May 1998, 
and private medical records from a Dr. Gordon for the period 
from January 1998 to December 1989 and 1993-94, including a 
July 1995 statement regarding the origins of the veteran's 
diagnosed asthma.  Dr. Gordon's records indicate treatment 
for asthma and bronchitis, an inguinal hernia, and tremors 
attributed to anxiety.  In his July 1995 statement, Dr. 
Gordon states that the veteran's asthma began in September 
1998.  VA treatment records show treatment for tremors, a 
right inguinal hernia, asthma, and skin lesions, which were 
removed from his nose and forehead, all with no discussion of 
their etiology.  His June 1994 VA examination report notes 
that the veteran reported no skin problems in service except 
athlete's foot and no recent problems except bad toenails and 
having a growth removed from his buttock in 1993, the growth 
was diagnosed as acrochordon with ulceration.  Upon 
completion of the examination the diagnoses were asthma; 
bilateral direct inguinal hernias; melena, etiology unknown; 
tremors, probably familial; and tinea unguium.  None of these 
medical records indicate that any of the veteran's currently 
diagnosed disorders are related to service or herbicide 
exposure therein.

Based on this evidence, with respect to direct service 
connection for a skin disorder currently identified as tinea 
unguium or acrochordon with ulceration, bilateral inguinal 
hernias, and melena, there is no medical evidence of these 
disabilities in service and no current evidence linking the 
current treatment to service.  As for a skin disorder and 
tremors, while the veteran asserts that he had tremors and 
athlete's foot in service, and his statements are presumed to 
be credible for well-groundedness purposes, there is no 
evidence of a current disability of athlete's foot, and no 
medical evidence relating his current tremors to service.  

To the extent that the veteran is attempting to establish a 
connection between these disabilities and service through his 
own lay assertions, his statements are insufficient to 
establish a nexus.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Wandel v. West, 11 Vet. 
App. 200 (1998); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492,  495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Turning to the veteran's claims of entitlement to service 
connection for a lung disorder, skin disorder, and tremors 
secondary to Agent Orange exposure, the Board notes that 
although the veteran served in Vietnam and is thereby 
presumed, under the regulations, to have been exposed to 
Agent Orange, the medical records submitted in support of the 
appellant's claims do not include a diagnosis of any of the 
listed disabilities for which service connection can be 
awarded on a presumptive basis due to exposure to Agent 
Orange.  See 38 C.F.R. § 3.307(a)(6), § 3.309(e) (1998).  
Specifically, tinea unguium, acrochordon with ulceration, 
asthma, bronchitis, and tremors are not diseases associated 
with exposure to Agent Orange under the regulations.  Id.  
The veteran has asserted that his tremors are due to 
peripheral neuropathy, but no submitted medical evidence 
contains such a diagnosis.  

To the extent that the veteran is claiming, absent medical 
evidence, that he currently has a listed disability or that 
his disorders are due to Agent Orange exposure, he is not 
competent to diagnose his disability or provide an opinion as 
to medical causation.  Wandel v. West, 11 Vet. App. 200 
(1998); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As noted above, the 
medical evidence fails to show that the veteran currently 
suffers from any recognized impairment under the regulations; 
therefore, the veteran's claim of entitlement to service 
connection for a skin disorder, a lung disorder, and tremors 
due to exposure to Agent Orange is not well grounded.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
claimant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Court has held that where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because competent evidence tending 
to link any current disorder to service or herbicide exposure 
therein has not been presented, the Board finds that the 
veteran has failed to submit evidence sufficient to establish 
entitlement to service connection for his skin disorder, lung 
disorder and tremors secondary to Agent Orange exposure 
without regard to the presumptive regulations.  


ORDER

Entitlement to service connection for a lung disorder, a skin 
disorder and tremors secondary to Agent Orange exposure is 
denied.

Entitlement to service connection for a skin disorder, 
tremors, bilateral inguinal hernias, and melena, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

